MANDATE
                    The Fourteenth Court of Appeals
                                  NO. 14-14-00260-CV
Williams M. Walls, Appellant                Appealed from the 80th District Court of
v.                                          Harris County. (Tr. Ct. No. 2009-20004A).
Harris County, Harris County Department Memorandum Opinion delivered by Justice
of Education, the Port of Houston
                                            Donovan. Justices Christopher and Wise
Authority of Harris County, Harris County
Flood Control District, Harris County also participating.
Hospital District, City of Houston, Houston
Independent School District and Houston
Community       College     System,     and
Linebarger Goggan Blair & Sampson, LLP,
Appellees
TO THE 80th DISTRICT COURT OF HAMILTON COUNTY, GREETINGS:

       Before our Court of Appeals on June 23, 2015, the cause upon appeal to revise or
reverse your judgment was determined. Our Court of Appeals made its order in these words:
       This cause, an appeal from the judgment in favor of appelleeS, Harris County, Harris
County Department of Education, the Port of Houston Authority of Harris County, Harris
County Flood Control District, Harris County Hospital District, City of Houston, Houston
Independent School District and Houston Community College System, and Linebarger Goggan
Blair & Sampson, LLP, signed December 20, 2013, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.
       We order appellant, Williams M. Walls to pay all costs incurred in this appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court of
Appeals, with the Seal thereof affixed, at the City of Houston, September 24, 2015.